WYNNE, J.
Memorandum on motion to expunge and motion to make more specific. The very nature of the present appeal is a sufficient answer to the pending motion. A review of the acts of the Civil Service Commission can come only before a judge of the Superior Court. The proceeding is not judicial but rather one where a judge is designated as the reviewing authority over an administrative municipal commission. In such capacity everything that is here raised, time as well as circumstance, should be before the judge. It would seem that the appellee is in the position of asking to have expunged matter that is directly pertinent to what he seeks in the other motion to make more specific. A judge can be expected to conform to the philosophy underlying enactments *506seeking municipal reform and at the same time protect the individual from a too rigid interpretation that through jealousness might conflict with the very things that civil service contemplates.
The motions are denied.